Exhibit 10.5

EMC CORPORATION

AMENDED AND RESTATED 2003 STOCK PLAN,

as amended and restated as of December 9, 2009

 

1. Definitions.

As used herein, the following words or terms have the meanings set forth below.

1.1 “Amended and Restated Plan Effective Date” has the meaning set forth in
Section 10.

1.2 “Award” means Options, Restricted Stock, Restricted Stock Units or Stock
Appreciation Rights, or any combination thereof.

1.3 “Board of Directors” means the Board of Directors of the Company.

1.4 “Cause” means the occurrence of any of the following, as determined by the
Company’s management in its sole discretion: (i) serious misconduct by the
Participant in the performance of his or her employment duties; (ii) the
Participant’s conviction of, or entering a guilty plea with respect to a felony
or a misdemeanor involving moral turpitude; (iii) the Participant’s commission
of an act involving personal dishonesty that results in financial, reputational,
or other harm to the Company or its affiliates or subsidiaries; (iv) the
Participant’s failure to comply with any applicable term set forth in the
Company’s Key Employee Agreement or other similar agreement protecting
confidential information; or (v) the Participant’s material violation of any
rule, policy, procedure or guideline of the Company or its affiliates or
subsidiaries, including but not limited to the Company’s Business Conduct
Guidelines.

1.5 “Code” means the U.S. Internal Revenue Code of 1986, as from time to time
amended and in effect, or any successor statute as from time to time in effect.

1.6 “Committee” means the Committee appointed by the Board of Directors to
administer the Plan or the Board of Directors as a whole if no appointment is
made, provided that, if any member of the Committee does not qualify as both an
outside director for purposes of Section 162(m) of the Code and a non-employee
director for purposes of Rule 16b-3 of the Securities Exchange Act of 1934, as
amended, the remaining members of the Committee (but not less than two members)
shall be constituted as a subcommittee of the Committee to act as the Committee
for purposes of granting or approving the payment of any Awards.

1.7 “Common Stock” means the common stock, par value $.01 per share, of the
Company.

1.8 “Company” means EMC Corporation, a corporation established under the laws of
The Commonwealth of Massachusetts.

1.9 “Eligible Directors” means members of the Board of Directors (i) who are not
employees of the Company or its Subsidiaries and (ii) who are not holders of
more than 5% of the outstanding shares of Common Stock or persons in control of
such holder(s) (“Eligible Directors”).

1.10 “Fair Market Value” in the case of a share of Common Stock on a particular
date, means the fair market value as determined from time to time by the Board
of Directors or, where appropriate, by the Committee, taking into account all
information which the Board of Directors, or the Committee, considers relevant.
Fair Market Value shall be determined in a manner consistent with the
requirements of Sections 422 and 409A of the Code.

1.11 “Incentive Stock Option” means an Option intended to be an “incentive stock
option” within the meaning of Section 422 of the Code.



--------------------------------------------------------------------------------

1.12 “Option” means a stock option entitling the holder to acquire shares of
Common Stock upon payment of the exercise price.

1.13 “Participant” means a person who is granted an Award under the Plan.

1.14 “Performance Award” means an Award granted by the Committee pursuant to
Section 6.11.

1.15 “Performance Criteria” means any or any combination of the following areas
of performance (determined either on a consolidated basis or, as the context
permits, on a divisional, subsidiary, line of business, geographical, project,
product or individual basis or in combinations thereof): sales; revenues;
assets; expenses; income; profit margins; earnings before or after any
deductions and whether or not on a continuing operations or an aggregate or per
share basis; return on equity, investment, capital or assets; inventory;
organizational realignments; infrastructure changes; one or more operating
ratios; borrowing levels, leverage ratios or credit rating; market share;
capital expenditures; cash flow; stock price; shareholder return; sales of
products or services; customer acquisition or retentions; acquisitions or
divestitures (in whole or in part); joint ventures and strategic alliances;
spin-offs, split ups and the like; reorganizations; strategic investments or
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings. Performance Criteria and any Performance Goals with respect
thereto need not be based upon any increase, a positive or improved result or
avoidance of loss.

1.16 “Performance Goal” means an objectively determinable performance goal
established by the Committee with respect to a given Performance Award that
relates to one or more Performance Criteria.

1.17 “Performance Period” means a time period (which may be subdivided into
performance cycles of no less than three months) during which the Performance
Goals established in connection with Performance Awards must be met. Performance
Periods shall, in all cases, exceed three (3) months in length.

1.18 “Prior Plans” means the EMC Corporation 1985 Stock Option Plan, the EMC
Corporation 1992 Stock Option Plan for Directors, the EMC Corporation 1993 Stock
Option Plan, and the EMC Corporation 2001 Stock Option Plan, collectively.

1.19 “Plan” means the EMC Corporation 2003 Stock Plan, as from time to time
amended and in effect.

1.20 “Restricted Stock” means Common Stock that is subject to a risk of
forfeiture or other restrictions that will lapse upon the satisfaction of
specified conditions.

1.21 “Restricted Stock Unit” means a right to receive Common Stock in the
future, with the right to future delivery of the Common Stock subject to a risk
of forfeiture or other restrictions that will lapse upon the satisfaction of
specified conditions.

1.22 “Service Relationship” means (a) for an employee of the Company or its
Subsidiaries, such person’s employment relationship with the Company or its
Subsidiaries, (b) for a consultant or advisor of the Company or its
Subsidiaries, such person’s consulting or advisory relationship with the Company
or its Subsidiaries, and (c) for an Eligible Director, such person’s membership
on the Board of Directors.

1.23 “Stock Appreciation Right” means a right entitling the holder upon exercise
to receive shares of Common Stock having a value equal to the excess of (i) the
then value of the number of shares with respect to which the right is being
exercised over (ii) the exercise price applicable to such shares.

1.24 “Stock Award” means an Award of Restricted Stock or Restricted Stock Units,
or any combination thereof.



--------------------------------------------------------------------------------

1.25 “Subsidiary” or “Subsidiaries” means a corporation or corporations in which
the Company owns, directly or indirectly, stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock.

1.26 “Ten Percent Shareholder” means any person who, at the time an Award is
granted, owns or is deemed to own stock (as determined in accordance with
Sections 422 and 424 of the Code) possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or its parent
or a subsidiary.

 

2. Purpose.

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of incentive Awards.

 

3. Administration.

3.1 The Plan shall be administered by the Committee and, to the extent provided
herein, the Board of Directors. A majority of the members of the Committee shall
constitute a quorum, and all determinations of the Committee shall be made by a
majority of its members. Any determination of the Committee under the Plan may
be made without notice or meeting of the Committee by a writing signed by a
majority of the Committee members.

3.2 Subject to the provisions set forth herein, the Committee shall have full
authority to determine the provisions of Awards to be granted under the Plan.
Subject to the provisions set forth herein, the Committee shall have full
authority to interpret the terms of the Plan and of Awards granted under the
Plan, to adopt, amend and rescind rules and guidelines for the administration of
the Plan and for its own acts and proceedings and to decide all questions and
settle all controversies and disputes which may arise in connection with the
Plan.

3.3 The decision of the Committee or the Board of Directors, as applicable, on
any matter as to which the Committee or the Board of Directors, as applicable,
is given authority under Section 3.2 shall be final and binding on all persons
concerned.

3.4 Nothing in the Plan shall be deemed to give any officer or employee, or his
legal representatives or assigns, any right to participate in the Plan, except
to such extent, if any, as the Committee or the Board of Directors, as
applicable, may have determined or approved pursuant to the provisions of the
Plan.

 

4. Shares Subject to the Plan; Limitations.

4.1 Number of Shares. The maximum number of shares of Common Stock that may be
delivered in satisfaction of Awards granted under the Plan shall be the sum of
(i) 300,000,000, (ii) the number of shares available for grant under the Prior
Plans as of the day immediately preceding the Amended and Restated Plan
Effective Date, and (iii) the number of shares subject to outstanding awards
under the Prior Plans as of the day immediately preceding the Amended and
Restated Plan Effective Date to the extent such awards terminate or expire on or
after the Amended and Restated Plan Effective Date without the delivery of
shares (such shares may hereinafter be referred to as the “Authorized Shares”).

4.2 Fungible Share Plan. Each share of Common Stock subject to or issued in
respect of an Option or a Stock Appreciation Right shall be counted against the
Authorized Shares as one (1) share. Each share of Common Stock subject to or
issued in respect of a Stock Award shall be counted against the Authorized
Shares as two (2) shares.

4.3 Reacquired Shares. If any Award granted under the Plan expires, is
terminated or is canceled (including an Award which terminates by agreement
between the Company and the Participant), or if shares of Common Stock are
reacquired by the Company upon the rescission of an Award or the



--------------------------------------------------------------------------------

rescission of the exercise of an Award, the number of shares of Common Stock
subject to the Award immediately prior to such expiration, termination or
cancellation or the number of shares of Common Stock that have been reacquired
upon any rescission, shall be available for future grant. The following shares
shall not be available for future grant: (i) shares tendered in payment of the
exercise price of an Option and (ii) shares withheld by the Company or otherwise
received by the Company to satisfy tax withholding obligations. In addition, the
Authorized Shares shall not be increased by any shares of Common Stock
repurchased by the Company with Option proceeds and all shares of Common Stock
covered by a Stock Appreciation Right shall be counted against the Authorized
Shares.

4.4 Type of Shares. Common Stock delivered by the Company under the Plan may be
authorized but unissued Common Stock or previously issued Common Stock acquired
by the Company. No fractional shares of Common Stock will be delivered under the
Plan.

4.5 Limit on Shares for Performance Awards. No more than 2,000,000 shares may be
allocated to the Performance Awards that are granted to any individual
Participant during any 12 month period. This limit shall not be adjusted by the
cancellation, forfeiture, termination, expiration, or lapse of any Performance
Award prior to its payment.

 

5. Eligibility and Participation.

The Committee will select Participants from among those key employees of, and
consultants and advisors to, the Company or its Subsidiaries who, in the opinion
of the Committee, are in a position to make a significant contribution to the
success of the Company and its Subsidiaries. Eligible Directors may be granted
Awards by either the Committee or the Board of Directors. If Eligible Directors
are granted Awards by the Board of Directors, the Board of Directors may
exercise all the powers of the Committee under the Plan with respect to such
Awards. Eligibility for Incentive Stock Options is limited to employees of the
Company or of a “parent corporation” or “subsidiary corporation” of the Company
as those terms are defined in Section 424 of the Code.

 

6. Awards.

6.1 General. The Plan provides for the grant of Awards, which may be in the form
of Options, Restricted Stock, Restricted Stock Units and Stock Appreciation
Rights. The Committee will determine the terms and conditions of all Awards,
subject to the limitations provided herein. The Plan also provides for the grant
of Performance Awards under Section 6.11. Notwithstanding anything herein to the
contrary, the Committee may, in its sole discretion, grant Awards under the Plan
containing performance-related goals that do not constitute Performance Awards,
do not comply with Section 6.11, are not subject to the limitation set forth in
Section 4.5, and are not granted or administered to comply with the requirements
of Section 162(m) of the Code.

6.2 Participants. From time to time while the Plan is in effect, the Committee
may, in its absolute discretion, select from among the persons eligible to
receive Awards (including persons to whom Awards were previously granted) those
Participants to whom Awards are to be granted.

6.3 Award Agreements. Each Award granted under the Plan shall be evidenced by a
written agreement in such form as the Committee shall from time to time approve.
Award agreements shall comply with the terms and conditions of the Plan and may
contain such other provisions not inconsistent with the terms and conditions of
the Plan as the Committee shall deem advisable. In the case of an Incentive
Stock Option, the Award agreement shall contain such provisions relating to
exercise and other matters as are required of “incentive stock options” under
the Code. Award agreements may be evidenced by an electronic transmission
(including an e-mail or reference to a website or other URL) sent to the
Participant through the Company’s normal process for communicating
electronically with its employees. As a condition to receiving an Award, the
Committee may require the proposed Participant to affirmatively accept the Award
and agree to the terms and conditions set forth in the Award agreement by
physically and/or electronically executing the Award agreement or by otherwise
physically and/or electronically acknowledging such acceptance and agreement.
With or without such affirmative acceptance, however, the



--------------------------------------------------------------------------------

Committee may prescribe conditions (including the exercise or attempted exercise
of any benefit conferred by the Award) under which the proposed Participant may
be deemed to have accepted the Award and agreed to the terms and conditions set
forth in the Award agreement.

6.4 Non-Transferability of Awards. No Award may be transferred by the
Participant otherwise than by will, by the laws of descent and distribution or
pursuant to a qualified domestic relations order, and during the Participant’s
lifetime the Award may be exercised only by him or her; provided, however, that
the Committee, in its discretion, may allow for transferability of Awards by the
Participant to “Immediate Family Members.” “Immediate Family Members” means
children, grandchildren, spouse or common law spouse, siblings or parents of the
Participant or to bona fide trusts, partnerships or other entities controlled by
and of which the beneficiaries are Immediate Family Members of the Participant.
Any Awards that are transferable are further conditioned on the Participant and
Immediate Family Members agreeing to abide by the Company’s then current Award
transfer guidelines.

6.5 Exercise; Vesting; Lapse of Restrictions. The Committee may determine the
time or times at which (a) an Award will become exercisable, (b) an Award will
vest or (c) the restrictions to which an Award is subject will lapse. In the
case of an Award that becomes exercisable, vests or has restrictions which lapse
in installments, the Committee or the Board of Directors may later determine to
accelerate the time at which one or more of such installments may become
exercisable or vest or at which one or more restrictions may lapse; provided,
however, that the Committee or the Board of Directors may not accelerate the
vesting or lapse of one or more restrictions with respect to a Stock Award if
such action would cause such Stock Award to fully vest in a period of time that
is less than the applicable minimum period set forth in Section 6.10.3. Except
as the Committee otherwise determines, no Award requiring exercise shall have
deferral features, or shall be administered in a manner that would cause such
Award to fail to qualify for exemption from Section 409A of the Code; provided,
however, that any Award resulting in a deferral of compensation subject to
Section 409A of the Code shall be construed to the maximum extent possible, as
determined by the Committee, consistent with the requirements of Section 409A of
the Code.

6.5.1 Determination of the Exercise Price. The Committee will determine the
exercise price, if any, of each Award requiring exercise. Notwithstanding the
foregoing, the exercise price per share of Common Stock for an Option or Stock
Appreciation Right shall be not less than 100% (110% in the case of an Incentive
Stock Option granted to a Ten Percent Shareholder) of the Fair Market Value per
share on the date the Option or Stock Appreciation Right is granted.

6.5.2 Additional Conditions. The Committee or the Board of Directors may at the
time of grant condition the exercise of an Award upon agreement by the
Participant to subject the Common Stock to any restrictions on transfer or
repurchase rights in effect on the date of exercise, upon representations
regarding the continuation of a Service Relationship and upon other terms not
inconsistent with this Plan. Any such conditions shall be set forth in the Award
agreement or other document evidencing the Award.

6.5.3 Manner of Exercise. Any exercise of an Award shall be in writing signed by
the proper person and delivered or mailed to the office of Stock Option
Administration of the Company, accompanied by an appropriate exercise notice and
payment in full for the number of shares in respect to which the Award is
exercised, or in such other manner as may be from time to time prescribed by the
Committee, including, without limitation, pursuant to electronic, telephonic or
other instructions to a third party administrating the Plan. In the event an
Award is exercised by the executor or administrator of a deceased Participant,
or by the person or persons to whom the Award has been transferred by the
Participant’s will or the applicable laws of descent and distribution, the
Company shall be under no obligation to deliver stock thereunder until the
Company is satisfied that the person or persons exercising the Award is or are
the duly appointed executor or administrator of the deceased Participant or the
person or persons to whom the Award has been transferred by the Participant’s
will or by the applicable laws of descent and distribution.



--------------------------------------------------------------------------------

6.5.4 Payment of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the Committee may determine the required or permitted
forms of payment, subject to the following: all payments will be by cash or
check acceptable to the Committee, or, if so permitted by the Committee,
(i) through the delivery of shares of Common Stock that have been outstanding
for at least six months (unless the Committee approves a shorter period) and
that have a fair market value equal to the exercise price, (ii) by delivery to
the Company of a promissory note of the person exercising the Award, payable on
such terms as are specified by the Committee, (iii) through a broker-assisted
exercise program acceptable to the Committee, or (iv) by any combination of the
foregoing permissible forms of payment. The delivery of shares in payment of the
exercise price under clause (i) above may be accomplished either by actual
delivery or by constructive delivery through attestation of ownership, subject
to such rules as the Committee may prescribe.

6.5.5 Period of Awards. An Award shall be exercisable during such period of time
as the Committee may specify, but not after the expiration of ten years (five
years in the case of an Incentive Stock Option granted to a Ten Percent
Shareholder) from the date the Option is granted.

6.6 Termination of Awards. Unless the Award by its terms or the Committee or
Board of Directors by resolution shall expressly provide otherwise:

6.6.1 Termination of a Participant’s Service Relationship by Reason of Death. If
a Participant’s Service Relationship terminates by reason of death, (a) all
Options and Stock Appreciation Rights held by the Participant shall vest fully
on the date that the Participant’s Service Relationship terminates by reason of
death without regard to whether any applicable vesting requirements have been
fulfilled, and (b) all Stock Awards held by the Participant shall vest fully on
the date that the Participant’s Service Relationship terminates by reason of
death without regard to whether any applicable vesting requirements have been
fulfilled and/or all restrictions shall fully lapse as of such date without
regard to whether any applicable requirements have been fulfilled. All Awards
may be exercised by the Participant’s executor or administrator or the person or
persons to whom the Awards are transferred by will or the applicable laws of
descent and distribution at any time or times within three years after the date
of the Participant’s death. Unexercised Options and Stock Appreciation Rights
shall expire automatically at the end of such three-year period.

6.6.2 Termination of a Participant’s Service Relationship by Reason of
Disability. If a Participant’s Service Relationship terminates by reason of
“Disability” (as defined below), (a) all Options and Stock Appreciation Rights
held by the Participant shall vest fully on the date that the Participant’s
Service Relationship terminates by reason of Disability (the “Disability Date”)
without regard to whether any applicable vesting requirements have been
fulfilled, and (b) all Stock Awards held by the Participant shall vest fully on
the Disability Date without regard to whether any applicable vesting
requirements have been fulfilled and/or all restrictions shall fully lapse as of
such date without regard to whether any applicable requirements have been
fulfilled. All such Options and Stock Appreciation Rights may be exercised by
the Participant at any time or times within three years after the Disability
Date. Unexercised Options and Stock Appreciation Rights shall expire
automatically at the end of such three-year period. Notwithstanding the
foregoing, in the event the Participant fails to exercise an Incentive Stock
Option within twelve months after the Disability Date, such Option shall remain
exercisable at any time or times within three years after the Disability Date
but will be treated as an Option that does not qualify as an Incentive Stock
Option. “Disability” means the disability of the Participant within the meaning
of Section 22(e)(3) of the Code.

6.6.3 Termination of a Participant’s Service Relationship by Reason of
Retirement. If a Participant’s Service Relationship terminates by reason of
“Retirement” (as defined below), (a) Options and Stock Appreciation Rights held
by the Participant shall continue to vest and be exercisable in accordance with
the terms and conditions thereof as if the Participant’s Service Relationship
had not terminated; and (b) Stock Awards held by the Participant that were
granted to the Participant (i) prior to



--------------------------------------------------------------------------------

December 19, 2007, shall continue to vest and/or be subject to applicable
restrictions and the requirements for the lapse thereof in accordance with the
terms and conditions of the Stock Awards as if the Participant’s Service
Relationship had not terminated, and (ii) on or after December 19, 2007, shall
thereupon expire at 5 p.m. United States eastern time on the date that the
Participant’s Service Relationship terminates by reason of Retirement (the
“Retirement Date”). Notwithstanding the foregoing, if (a) an Option or Stock
Appreciation Right provides for vesting or exercisability upon the fulfillment
or satisfaction of certain specified goals or conditions (other than time-based
vesting or restrictions), or (b) a Stock Award that continues to vest pursuant
to clause (b)(i) of the prior sentence provides for vesting or the lapse of
restrictions upon the fulfillment or satisfaction of certain specified goals or
conditions (other than time-based vesting or restrictions), then subsequent to
the Retirement Date, the unvested or restricted portion of an Award shall no
longer be subject to such vesting or lapse of restrictions based upon such
specified goals or conditions and instead shall be subject only to the
time-based vesting or restrictions set forth in the Award. All Awards may be
exercised by the Participant at any time or times in accordance with the terms
and conditions thereof (including any applicable vesting schedule or
restrictions). Notwithstanding the foregoing, in the event the Participant fails
to exercise an Incentive Stock Option within three months after the Retirement
Date, such Option shall remain exercisable but will be treated as an Option that
does not qualify as an Incentive Stock Option. “Retirement” means for an
employee, consultant or advisor of the Company or any of its Subsidiaries, the
voluntary retirement by the Participant from service as an employee, consultant
or advisor of the Company or any of its Subsidiaries, (a) with respect to Awards
granted to the Participant prior to December 9, 2009 (i) after the Participant
has attained at least fifty-five years of age and at least five years of
continuous service as an employee, consultant or advisor of the Company or any
of its Subsidiaries or (ii) after the Participant has attained at least twenty
years of continuous service as an employee, consultant or advisor of the Company
or any of its Subsidiaries, and (b) with respect to Awards granted to the
Participant on or after December 9, 2009, after the Participant has attained at
least sixty years of age and at least ten years of continuous service as an
employee, consultant or advisor of the Company or any of its Subsidiaries. In
any event, the Retirement provisions of any Award shall be governed by the terms
and conditions of the Plan in effect on the date of grant of each such Award.

6.6.4 Termination of a Participant’s Service Relationship for any Other Reason.
If a Participant’s Service Relationship terminates for any reason other than
death, Disability or Retirement, all (a) vested Options that do not qualify as
Incentive Stock Options and vested Stock Appreciation Rights held by the
Participant shall remain exercisable and shall not expire until 5 p.m. United
States eastern time on the earlier to occur of (i) the date that is three months
after the date of termination or (ii) the date upon which the term of the Award
expires; provided, however, that all Awards held by a Participant shall
immediately expire if the Participant’s Service Relationship terminates for
Cause or if the Participant engages in “Detrimental Activity” (as defined in
Section 6.7), and (b) unvested Options, vested Incentive Stock Options, unvested
Stock Appreciation Rights and all Stock Awards held by the Participant shall
thereupon expire at 5 p.m. United States eastern time on the date of termination
unless the Award by its terms, or the Committee or the Board of Directors by
resolution, shall expressly allow the Participant to exercise any or all of the
Awards held by the Participant after termination; provided, however, that
notwithstanding any such express allowance, any such Award which is an Incentive
Stock Option and remains exercisable after termination shall be treated as an
Option that does not qualify as an Incentive Stock Option after three months
following such termination. The Company shall have the sole discretion to set
the date of termination for purposes of the Plan, without regard to any notice
period or other obligation under the applicable laws of the jurisdiction where
the Participant is employed or engaged. If the Committee or the Board of
Directors so decides, an Award may provide that a leave of absence granted by
the Company or any Subsidiary is not a termination of a Service Relationship for
the purpose of this Section 6.6.4, and in the absence of such a provision the
Committee may in any particular case determine that such a leave of absence is
not a termination of a Service Relationship for such purpose. The Committee
shall also determine all matters relating to whether a Service Relationship is
continuous, including, for example and without limitation, in the event the
Service Relationship changes from an employment relationship to a consulting or
advisory relationship.

6.6.5 The provisions of Sections 6.6.1, 6.6.2 and 6.6.3 shall not apply to
Awards held by a Participant who engages or has engaged in Detrimental Activity
(as defined in Section 6.7).



--------------------------------------------------------------------------------

6.6.6 Notwithstanding anything in this Section 6.6 to the contrary, (i) no Award
granted under the Plan may be exercised beyond the date on which such Award
would otherwise expire pursuant to the terms thereof, and (ii) no Incentive
Stock Option granted under the Plan may be exercised after the expiration of ten
years (five years in the case of an Incentive Stock Option granted to a Ten
Percent Shareholder) from the date the Incentive Stock Option was granted.

6.7 Cancellation and Rescission of Awards. The following provisions of this
Section 6.7 shall apply to Awards granted to (i) Participants who are classified
by the Company or a Subsidiary as an executive officer, senior officer, or
officer (collectively, “Officers”) of the Company or a Subsidiary,
(ii) Participants who are Eligible Directors, and (iii) certain other
Participants designated by the Committee or the Board of Directors to be subject
to the terms of this Section 6.7 (such designated Participants together with
Officers and Eligible Directors referred to collectively as “Senior
Participants”). The Committee or the Board of Directors may cancel, rescind,
suspend or otherwise limit or restrict any unexpired Award at any time if the
Senior Participant engages in “Detrimental Activity” (as defined below).
Furthermore, in the event a Senior Participant engages in Detrimental Activity
at any time prior to or during the six months after any exercise of an Award,
lapse of a restriction under an Award or delivery of Common Stock pursuant to an
Award, such exercise, lapse or delivery may be rescinded until the later of
(i) two years after such exercise, lapse or delivery or (ii) two years after
such Detrimental Activity. Upon such rescission, the Company at its sole option
may require the Senior Participant to (i) deliver and transfer to the Company
the shares of Common Stock received by the Senior Participant upon such
exercise, lapse or delivery, (ii) pay to the Company an amount equal to any
realized gain received by the Senior Participant from such exercise, lapse or
delivery, or (iii) pay to the Company an amount equal to the market price (as of
the exercise, lapse or delivery date) of the Common Stock acquired upon such
exercise, lapse or delivery minus the respective price paid upon exercise, lapse
or delivery, if applicable. The Company shall be entitled to set-off any such
amount owed to the Company against any amount owed to the Senior Participant by
the Company. Further, if the Company commences an action against such Senior
Participant (by way of claim or counterclaim and including declaratory claims),
in which it is preliminarily or finally determined that such Senior Participant
engaged in Detrimental Activity or otherwise violated this Section 6.7, the
Senior Participant shall reimburse the Company for all costs and fees incurred
in such action, including but not limited to, the Company’s reasonable
attorneys’ fees. As used in this Section 6.7, “Detrimental Activity” shall
include: (i) the failure to comply with the terms of the Plan or certificate or
agreement evidencing the Award; (ii) the failure to comply with any term set
forth in the Company’s Key Employee Agreement (irrespective of whether the
Senior Participant is a party to the Key Employee Agreement); (iii) any activity
that results in termination of the Senior Participant’s Service Relationship for
Cause; (iv) a violation of any rule, policy, procedure or guideline of the
Company; or (v) the Senior Participant being convicted of, or entering a guilty
plea with respect to a crime whether or not connected with the Company.

6.8 Tax Withholding.

6.8.1 In the case of an Award that is not an Incentive Stock Option, the
Committee shall have the right to require the individual exercising the Award to
remit to the Company an amount sufficient to satisfy any federal, state, or
local withholding tax requirements (or to make other arrangements satisfactory
to the Company with regard to such taxes) prior to the delivery of any Common
Stock pursuant to the exercise of the Award. In the case of an Incentive Stock
Option, if at the time the Incentive Stock Option is exercised the Committee
determines that under applicable law and regulations the Company could be liable
for the withholding of any federal or state tax with respect to a disposition of
the Common Stock received upon exercise, the Committee may require as a
condition of exercise that the individual exercising the Incentive Stock Option
agree (i) to inform the Company promptly of any disposition (within the meaning
of Section 422(a)(1) of the Code and the regulations thereunder) of Common Stock
received upon exercise, and (ii) to give such security as the Committee deems
adequate to meet the potential liability of the Company for the withholding of
tax, and to augment such security from time to time in any amount reasonably
deemed necessary by the Committee to preserve the adequacy of such security.



--------------------------------------------------------------------------------

6.8.2 In the case of an Award that is exercised by an individual that is subject
to taxation in a foreign jurisdiction, the Committee shall have the right to
require the individual exercising the Award to remit to the Company an amount
sufficient to satisfy any tax or withholding requirement of that foreign
jurisdiction (or to make other arrangements satisfactory to the Company with
regard to such taxes prior to the delivery of any Common Stock pursuant to the
exercise of the Award).

6.9 Options.

6.9.1 No Incentive Stock Option may be granted under the Plan after January 29,
2013, but Incentive Stock Options previously granted may extend beyond that
date.

6.9.2 Each eligible Participant may be granted Incentive Stock Options only to
the extent that, in the aggregate under this Plan and all incentive stock option
plans of the Company and any related corporation, such Incentive Stock Options
do not become exercisable for the first time by such employee during any
calendar year in a manner which would entitle the employee to purchase more than
$100,000 in Fair Market Value (determined at the time the Incentive Stock
Options were granted) of Common Stock in that year. Any Options granted to an
employee in excess of such amount will be granted as non-qualified Options.

6.10 Stock Awards.

6.10.1 Rights as a Shareholder. Subject to any restrictions applicable to the
Award, the Participant holding Restricted Stock, whether vested or unvested,
shall be entitled to enjoy all shareholder rights with respect to such
Restricted Stock, including the right to receive dividends and to vote the
shares.

6.10.2 Stock Certificates; Legends. Certificates representing shares of
Restricted Stock shall bear an appropriate legend referring to the restrictions
to which they are subject, and any attempt to dispose of any such shares in
contravention of such restrictions shall be null and void and without effect.
The certificates representing shares of Restricted Stock may be held by the
Company until the restrictions to which they are subject are satisfied.

6.10.3 Minimum Vesting Periods. Subject to Sections 6.6.1, 6.6.2, and 7.2,
(a) Stock Awards granted to Participants other than Eligible Directors that vest
by the passage of time only shall not vest fully in less than two (2) years
after the date of grant, and (b) Stock Awards that vest upon the achievement of
performance goals shall not vest fully in less than one (1) year after the date
of grant.

6.11 Performance Awards.

6.11.1 Recipients of Performance Awards. The Committee may grant Performance
Awards to any Participant. Each Performance Award shall contain the Performance
Goals for the Award, including the Performance Criteria, the target and maximum
amounts payable, and such other terms and conditions of the Performance Award as
the Committee in its discretion establishes. In the case of Performance Awards
to any Participant whom the Committee determines is or may become a “covered
employee” within the meaning of Section 162(m) of the Code during the
Performance Period or before payment of the Performance Award, each such
Performance Award may, in the Committee’s sole discretion, be granted and
administered to comply with the requirements of Section 162(m) of the Code. Each
such Performance Award to a covered employee shall be confirmed by, and be
subject to, a Performance Award agreement.

6.11.2 Establishment of Performance Goals. The Committee shall establish the
Performance Goals for Performance Awards. The Committee shall determine the
extent to which any Performance Criteria shall be used and weighted in
determining Performance Awards. The Committee may increase, but not decrease,
any Performance Goal during a Performance Period



--------------------------------------------------------------------------------

for any “covered employee” within the meaning of Section 162(m) of the Code. The
Performance Goals for any Performance Award for any such “covered employee”
shall be made not later than 90 days after the start of the Performance Period
to which the Performance Award relates and (for Performance Periods shorter than
one year) prior to the completion of 25 percent (25%) of such period.

6.11.3 No Discretion to Increase Performance Awards. The Committee shall
establish for each Performance Award the amount of Common Stock payable at
specified levels of performance, based on the Performance Goal for each
Performance Criteria. The Committee shall make all determinations regarding the
achievement of any Performance Goals. The Committee may not increase the Common
Stock that would otherwise be payable upon achievement of the Performance Goal
or Goals, but may reduce or eliminate the payments, except as provided in the
terms of the Performance Award.

6.11.4 Certification of Achievement of Performance Goals. The actual payments of
Common Stock to a Participant under a Performance Award will be calculated by
applying the achievement of Performance Criteria to the Performance Goal. In the
case of any Performance Award to a “covered employee” within the meaning of
Section 162(m) of the Code, the Committee shall make all calculation of actual
payments of Common Stock and shall certify in writing prior to the payment of
the Performance Award the extent, if any, to which the Performance Goals have
been met; provided, however, that the Committee shall not be required to certify
the extent to which the Performance Goals have been met if the payments under
the Performance Award are attributable solely to the increase in the price of
the Common Stock.

6.11.5 Timing of Payment of Performance Awards. Payment of earned Performance
Awards shall be made in accordance with terms and conditions prescribed or
authorized by the Committee. The Committee may permit the Participants to elect
to defer, or the Committee may require the deferral of, the receipt of
Performance Awards upon such terms as the Committee deems appropriate.

6.12 Authority of the Committee. Subject to the provisions of Section 9, the
Committee shall have the authority, either generally or in any particular
instance, to waive compliance by a Participant with any obligation to be
performed by him under an Award and to waive any condition or provision of an
Award, except that the Committee may not (a) increase the total number of shares
covered by any Incentive Stock Option (except in accordance with Section 7),
(b) reduce the exercise price per share of any Incentive Stock Option (except in
accordance with Section 7) or (c) extend the term of any Incentive Stock Option
to more than ten years. Any such waiver by the Committee in any particular
instance shall not be construed as a bar, waiver or other limit of any other
right with respect to any other instance.

6.13 Listing of Common Stock, Withholding and Other Legal Requirements. The
Company shall not be obligated to deliver any Common Stock until all federal,
state and international laws and regulations which the Company may deem
applicable have been complied with, nor, in the event the outstanding Common
Stock is at the time listed upon any stock exchange, until the stock to be
delivered has been listed or authorized to be added to the list upon official
notice of issuance to such exchange. In addition, if the shares of Common Stock
subject to any Award have not been registered in accordance with the Securities
Act of 1933, as amended, the Company may require the person or persons who
wishes or wish to exercise such Award to make such representation or agreement
with respect to the sale of Common Stock acquired on exercise of the Award as
will be sufficient, in the opinion of the Company’s counsel, to avoid violation
of said Act, and may also require that the certificates evidencing said Common
Stock bear an appropriate restrictive legend.

 

7. Effect of Certain Transactions.

7.1 Changes to Common Stock. In the event of a stock dividend, stock split or
other change in corporate structure or capitalization affecting the Common Stock
that becomes effective after the adoption of the Plan by the Board of Directors,
the Committee shall make appropriate adjustments in (i) the



--------------------------------------------------------------------------------

number and kind of shares of stock for which Awards may thereafter be granted
hereunder, (ii) the number and kind of shares of stock remaining subject to each
Award outstanding at the time of such change and (iii) the exercise price of
each Award, if applicable. The Committee’s determination shall be binding on all
persons concerned. References in the Plan to shares of Common Stock will be
construed to include any stock or securities resulting from an adjustment
pursuant to this Section 7.1.

7.2 Merger or Consolidation. Subject to any required action by the shareholders,
if the Company shall be the surviving corporation in any merger or consolidation
(other than a merger or consolidation in which the Company survives but in which
a majority of its outstanding shares are converted into securities of another
corporation or are exchanged for other consideration), any Award granted
hereunder shall pertain and apply to the securities which a holder of the number
of shares of stock of the Company then subject to the Award is entitled to
receive, but a dissolution or liquidation of the Company or a merger or
consolidation in which the Company is not the surviving corporation or in which
a majority of its outstanding shares are so converted or exchanged shall cause
every Award hereunder to terminate; provided that if any such dissolution,
liquidation, merger or consolidation is contemplated, the Company shall either
(a) arrange for any corporation succeeding to the business and assets of the
Company to issue to the Participants replacement Awards (which, in the case of
Incentive Stock Options, satisfy, in the determination of the Committee, the
requirements of Section 424 of the Code) on such corporation’s stock which will
to the extent possible preserve the value of the outstanding Awards or (b) shall
make the outstanding Awards fully exercisable or cause all of the applicable
restrictions to which outstanding Stock Awards are subject to lapse, in each
case, on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Committee, following the exercise of the Award or the issuance
of shares of Common Stock, as the case may be, to participate as a shareholder
in any such dissolution, liquidation, merger or consolidation and the Award will
terminate upon consummation of any such transaction. The existence of the Plan
shall not prevent any such change or other transaction and no Participant
hereunder shall have any right except as herein expressly set forth.
Notwithstanding the foregoing provisions of this Section 7.2, Awards subject to
and intended to satisfy the requirements of Section 409A of the Code shall be
construed and administered consistent with such intent.

 

8. Rights to a Service Relationship

Neither the adoption of the Plan nor any grant of Awards confers upon any
employee, consultant or advisor of the Company or a Subsidiary, or any member of
the Board of Directors, any right to the continuation of a Service Relationship
with the Company or a Subsidiary, as the case may be, nor does it interfere in
any way with the right of the Company or a Subsidiary to terminate the Service
Relationship of any of those persons at any time.

 

9. Discontinuance, Cancellation, Amendment and Termination.

The Committee or the Board of Directors may at any time discontinue granting
Awards under the Plan and, with the consent of the Participant, may at any time
cancel an existing Award in whole or in part and grant another Award to the
Participant for such number of shares as the Committee or the Board of Directors
specifies. The Committee or the Board of Directors may at any time or times
amend the Plan for the purpose of satisfying the requirements of any changes in
applicable laws or regulations or for any other purpose which may at the time be
permitted by law or may at any time terminate the Plan as to any further grants
of Awards; provided, however, that no such amendment shall without the approval
of the shareholders of the Company (a) materially amend the Plan, (b) increase
the Authorized Shares available under the Plan, (c) change the group of persons
eligible to receive Awards under the Plan, (d) reprice any outstanding Options
or Stock Appreciation Rights or reduce the price at which Options or Stock
Appreciation Rights may be granted (including any tandem cancellation and
regrant or any other amendment or action that would have substantially the same
effect as reducing the exercise price of outstanding Options or Stock
Appreciation Rights), (e) extend the time within which Awards may be granted,
(f) alter the Plan in such a way that Incentive Stock Options granted or to be
granted hereunder would not be considered incentive stock options under
Section 422 of the Code, or (g) amend the provisions of this Section 9, and no
such amendment shall adversely affect the rights of any Participant (without his
consent) under any Award previously granted.



--------------------------------------------------------------------------------

10. Effective Date and Term.

The Plan became effective immediately upon its approval by the shareholders of
the Company at the Annual Meeting on May 7, 2003 (the “Effective Date”), and
unless the Plan is sooner terminated by the Board of Directors, will remain in
effect until the tenth anniversary of the Effective Date (the “Termination
Date”). After the Termination Date, no Awards will be granted under the Plan,
provided that Awards granted prior to the Termination Date may extend beyond
that date. This amended and restated Plan shall take effect upon its approval by
the shareholders of the Company at the Annual Meeting on May 3, 2007 (the
“Amended and Restated Plan Effective Date”). Any amendment and/or restatement of
the Plan made subsequent to the Amended and Restated Plan Effective Date shall
become effective on the date of its adoption by the Committee or the Board of
Directors, unless the Committee or the Board of Directors provide for such
amendment or restatement to be effective as of a different date.

 

11. Liability of the Company.

By accepting any benefits under the Plan, each Participant and each person
claiming under or through such Participant shall be conclusively deemed to have
indicated acceptance and ratification to, and consented to, any action taken or
made under the Plan by the Company, including, without limitation, the Board of
Directors and the Committee. No Participant or any person claiming under or
through a Participant shall have any right or interest, whether vested or
otherwise, in the Plan or any Award hereunder, contingent or otherwise, unless
and until such Participant shall have complied with all of the terms, conditions
and provisions of the Plan and any Award agreement related thereto. Neither the
Company nor any of its Subsidiaries, nor any of their respective directors,
officers, employees or agents shall be liable to any Participant or any other
person (a) if it is determined for any reason by the Internal Revenue Service or
any court having jurisdiction that any Incentive Stock Option granted hereunder
does not qualify for tax treatment as an “incentive stock option” under
Section 422 of the Code or (b) by reason of any acceleration of income, or any
additional tax, asserted by reason of the failure of an Award to satisfy the
requirements of Section 409A of the Code or by reason of Section 4999 of the
Code.

 

12. Unfunded Plan.

Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Participants who are
granted Awards, any such accounts will be used merely as an administrative
convenience. Except for the holding of Restricted Stock in escrow, the Company
shall not be required to segregate any assets that may at any time be
represented by Awards, nor shall the Plan be construed as providing for such
segregation, nor shall the Company, the Board of Directors or the Committee be
deemed to be a trustee of Common Stock or cash to be awarded under the Plan. Any
liability of the Company to any Participant with respect to an Award shall be
based solely upon any contractual obligations that may be created by the Plan;
no such obligation of the Company shall be deemed to be secured by any pledge or
other encumbrance on any property of the Company.

 

13. Jurisdiction and Governing Law.

The parties submit to the exclusive jurisdiction and venue of the federal or
state courts of The Commonwealth of Massachusetts to resolve issues that may
arise out of or relate to the Plan or the same subject matter. The Plan shall be
governed by the laws of The Commonwealth of Massachusetts, excluding its
conflicts or choice of law rules or principles that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction.

 

14. Foreign Jurisdictions.

To the extent that the Committee determines that the material terms set by the
Committee or imposed by the Plan preclude the achievement of the material
purposes of the Plan in jurisdictions outside the United States, the Committee
will have the authority and discretion to modify those terms and provide for
such additional terms and conditions as the Committee determines to be
necessary, appropriate or desirable



--------------------------------------------------------------------------------

to accommodate differences in local law, policy or custom or to facilitate
administration of the Plan. The Committee may adopt or approve sub-plans,
appendices or supplements to, or amendments, restatements or alternative
versions of, the Plan as it may consider necessary, appropriate or desirable,
without thereby affecting the terms of the Plan as in effect for any other
purpose. The special terms and any appendices, supplements, amendments,
restatements or alternative versions, however, shall not include any provisions
that are inconsistent with the terms of the Plan as then in effect, unless the
Plan could have been amended to eliminate such inconsistency without further
approval by the shareholders. The Committee shall also have the authority and
discretion to delegate the foregoing powers to appropriate officers of the
Company.